                            Case 4:19-mj-02051-DF Document 1 Filed 06/21/19 Page 1 of 4

AC 245H (Rev. 07/04)(W.D.TX) - Judgement In a Criminal Case for a Petty Offense (Short Form)




                                                                                                                           FILED
                                     UNITED STATES DISTRICT COURT                                                        06/21/2019
                                        WESTERN DISTRICT OF TEXAS, PECOS DIVISION                                 Clerk. U.S. District Court
                                                                                                                  Western District of Texas

                                                                                                                        by: J. Hinojos
                                                                                                                           Deputy


USA                                                                                    §
                                                                                       § CRIMINAL COMPLAINT
vs.                                                                                    § CASE NUMBER: PE:19-M   -02051(1)
                                                                                       §
(1) Jesus Lopez-Olivas                                                                 §

                                                         )UDGMENT IN A CRIMINAL CASE
                                                        (For A Petty Offense) Short Form
                The defendant, Jesus Lopez-Olivas, was presented by counsel, Shane O'Neal.

          The defendant pled guilty to the complaint on June 21, 2019. Accordingly, the defendant is
adjudged guilty of the following offense(s):

Title & Section                            Nature of Offense                                                Date of Offense
8 USC     1325(a)(1)                       ILLEGAL ENTRY                                                    June 16, 2019

           As pronounced on June 21, 2019, the defendant is hereby committed to the custody of the United States
Bureau of Prisons for a term of TIME SERVED. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

              The Government, through an oral motion, moves to remit the $10.00 special assessment imposed,
pursuant to 18 U.S.C. § 3013, as reasonable efforts to collect this assessment are not likely to be effective. The
Court accepts the motion. Special assessment is remitted.

                The fine is waived because of the defendant's inability to pay.

            It is further ordered that the defendant shall notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this Judgment are fully paid.

                Filed and signed on this the 21st day of June, 2019.




                                                                                                  D?7V?t
                                                                                                  UNITED STATE    MAGISTRAT JUDGE



Arresting Agency: Marfa Sector Border Patrol
USM    #:
                        Case 4:19-mj-02051-DF Document 1 Filed 06/21/19 Page 2 of 4



                                         UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF TEXAS
                                                      PECOS DIVISION

USA

vs.                                                                     §   Case Number:       PE:19-M -0205 1(1)
(1) Jesus Lopez-Olivas                                                  §
Defendant                                                               §


                      INITIAL APPEARANCE! ARRAIGNMENT! PLEA AND SENTENCE
On June 21, 2019, the defendant appeared in Open Court before U.S. Magistrate Judge DAVID B. FANNIN. He/She
affirmed that he/she is the person named in the complaint/indictment and a copy was given to him/her.

The defendant was advised as follows:

1)                   The nature of the charge against him/her.
2)                   The right to retain counsel or to request the assignment of counsel if he/she was unable to obtain counsel.
3)                   That he/she is not required to make any statement and that any statement he/she makes may be used against
                     him/her.
4)                   The right to a preliminary examination if not indicted; and,
5)                   The right to consideration of bail.

Attorney
( X ) O'Neal, Shane FPD

Bond
(    )               No Bond Set.
Next Hearing
(    )     n/a

                            SENTENCE IMPOSED BY THE COURT

(    X           )          WAIVED Initial Appearance-PROCEEDED directly to Arraignment/ Plea and Sentence.
                            SENTENCE: TIME SERVED FINE: NO               S/A: REMITTED

(        )                  WAIVED Initial appearance- PROCEEDED directly to Arraignment/Plea and Sentence.
                            SENTENCED to:       1 YEAR(s) PROBATION, FINE: NO S/A: REMITTED


(            )              WAIVED Initial appearance- PROCEEDED directly to Arraignment/Plea and Sentence
                            SENTENCED to:        75 DAYS, FINE: jQ          S/A remitted

                             Waived Initial Appearance- Govt moves to DISMISS case, Court Accepts: CASE DISMISSED.

Interpreter Needed:                                YES                       Court Reporter Ann Record
Lanuae Barrier Disclosure:                       It was established this Initial Appearance this defendant has a
potential language barrier. Native Language is                      :

                       09:49 - 09:58 a.m. 00 Minutes            Arrested:        06/19/20 19 in Presidio County
Time:
                       Case 4:19-mj-02051-DF Document 1 Filed 06/21/19 Page 3 of 4

AO   91 (REV. 12/03)


                                                                                                 FILED
                           UNITED STATES DISTRICT COURT                                        06/21/2019
                            WESTERN DISTRICT OF TEXAS, PECOS DIVISION                   Clerk, U.S. District Court
                                                                                        Western District of Texas

                                                                                             by: J. Hinojos
                                                                                                 Deputy



USA                                                     §
                                                        § CRIMINAL COMPLAINT
vs.                                                     § CASE NUMBER: PE:19-M       -02051(1)
                                                        §
(1) Jesus Lopez-Olivas                                  §



            I, the undersigned complainant being duly sworn state the following is true and correct to the best
of my knowledge and belief. On or about June 19. 2019 in Presidio county, in the WESTERN DISTRICT
QE]XA defendant did, being an alien to the United States, knowingly enter or attempt to enter the United
States at a time and place other than as designated by immigration officers.

in violation of Title          8          United States Code, Section(s)      1325(a)(1)
            I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts: "The defendant, Jesus LOPEZ-Olivas was arrested on June 19, 2019, in the Western District
of Texas by Ma/la Border Patrol Agents. The defendant is a citizen and national of Mexico, who is present in
the United States without having been admitted or paroled by an Immigration Officer. The Defendant last
entered the United States on or about June 16, 2019 in Presidio County, Texas, in the Western District of
Texas at a time and place not designated as a port of




Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,



                                                                    Signature of Complainant
                                                                    Labori, Jorge L.
                                                                    Border Patrol Agent

June 21, 2019                                                    at Alpine, Texas
Date                                                                City and State




DAVID B. FANNIN
UNITED STATES MAGISTRATE JUDGE                                       Signature of Ju icial     ffi    r
                      Case 4:19-mj-02051-DF Document 1 Filed 06/21/19 Page 4 of 4

CONTINUATION OF CRIMINAL COMPLAINT               PE: 19-M   -0205 1(1)

WESTERN DISTRICT OF TEXAS

(1) Jesus Lopez-Olivas

FACTS   (CONTINUED)

entry by the Secretary of Homeland Security. The Defendant is not in possession of Immigration documents
allowing him/her to be in, or remain in, the United States legally.

Defendant is   a   citizen and national of Mexico.

The Government can prove that on June 16, 2019, the defendant, Jesus LOPEZ-Olivas, who is a native and
citizen of Mexico, did enter or attempt to enter the United States illegally, near #PLACE OF ENTRY#, by
crossing the Rio Grande River at a time and place other than designated by Immigration Officers, for entry
into the United States.



IMMIGRATION HISTORY:
LOPEZ-OLIVAS, JESUS has no immigration history.

CRIMINAL HISTORY:
LOPEZ-OLIVAS, JESUS has no known criminal history.
